NUMBER 13-06-596-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS

 
  CORPUS CHRISTI - EDINBURG 

 

IN RE: THE LAMAR CORP., D/B/A LAMAR ADVERTISING CORP.,
BROWNSVILLE, INC., LAMAR TEXAS LIMITED PARTNERSHIP F/K/A
LAMAR ADVERTISING OF BROWNSVILLE AND HERB SCOBEY
 


On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION 


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam


 On October 19, 2006, relators, The Lamar Corp., D/B/A Lamar Advertising Corp.,
Brownsville, Inc., Lamar Texas Limited Partnership F/K/A Lamar Advertising of Brownsville
and Herb Scobey, filed a petition for writ of mandamus with this Court in which they allege
that on September 19, 2006, respondent, the Honorable Benjamin Euresti, Jr., Presiding
Judge of the 107th District Court of Cameron County, Texas, abused his discretion by
entering an order granting Plaintiffs' Motion to Sever.    
	Relators' petition for writ of mandamus asks this Court to order the respondent to
vacate the order dated September 19, 2006.  In addition, relators filed a motion for
emergency relief, asking this Court to order a stay of all further proceedings in the trial
court, including but not limited to pretrial discovery, pending resolution of the petition for
writ of mandamus.  
	Pursuant to a request from this Court, the real parties in interest, LaNita Jowers,
Individually, and as a representative of the estate of Lonnie Ray Jowers, Susan Brown, as
next friend of Casi Janae Jowers and Chad Joe Jowers, Ray Franklin Jowers and Shirley
Esther Jowers, as the natural parents of Lonnie Ray Jowers, filed a response to the motion
for emergency relief on October 27, 2006 and a response to the petition for writ of
mandamus on November 1, 2006. 
	This Court, having examined and fully considered the petition for writ of mandamus,
motion for emergency relief, response to petition for writ of mandamus, and response to
the motion for emergency relief, is of the opinion that relators have not shown themselves
entitled to the relief sought and the petition for writ of mandamus and motion for
emergency relief should be denied.  See Tex. R. App. P. 52.8(a).
	Accordingly, the petition for writ of mandamus and motion for emergency relief are
DENIED.   
 
  PER CURIAM
 
Memorandum Opinion delivered and
filed this the 9th day of November, 2006.